AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                       FILED
                                                                                                                        IVl/.\I\ (I   l   lUl~

                                      UNITED STATES DISTRICT COUR"
                                                                                                                  CLERK US DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA                                     SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                               BY                      DEPUTY

             UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                 v.                                         (For Offenses Committed On or After November I, 1987)

        VICTOR HUGO MALDONADO-AYALA                                            CaseNumber:          18CR4811-DMS

                                                                            Cassandra Lopez FD
                                                                            Defendant's Attorney
REGISTRATION NO.                 80077298
D -
THE DEFENDANT:
IZl pleaded guilty to count(s)         1 of the Information
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                 Connt
Title & Section                       Natu re of Offense                                                                       Number(s)
8 USC 1326                            REMOVED ALIEN FOUND IN THE UNITED STATES                                                     I




    The defendant is sentenced as provided in pages 2 through                         2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D    The defendant has been found not guilty on count(s)

D     Count(s)                                                     is             dismissed on the motion of the United States.

      Assessment:   $100.00

      JVTA Assessment*: $
 D
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 oo   No fine                   D Forfeiture pursuant to order filed                                                   , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                            March 1 2019
                                                                            Date of Imposition of Sentence

                                                                                           c~pr.2/J
                                                                            HON. Dana M. Sabraw
                                                                            UNITED STATES DISTRICT JUDGE




                                                                                                                             18CR4811-DMS
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                VICTOR HUGO MALDONADO-AYALA                                              Judgment - Page 2 of2
CASE NUMBER:              18CR481 l-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TEN (10) MONTHS.




 D     Sentence imposed pursuant to Title 8 USC Section l326(b ).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:


       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
        D    on or before
        D    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on


  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                       18CR4811-DMS
